                 Case 2:19-cv-01504-RSL Document 17 Filed 11/12/19 Page 1 of 5




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8 ROSALYNE SWANSON,

 9                                Plaintiff,             Case No. C19-1504RSL

10          v.                                           MINUTE ORDER SETTING
                                                         TRIAL DATE & RELATED DATES
11 NATIONAL CREDIT SERVICES, INC.,
                                                         CLASS ACTION
12                                Defendant.

13 TRIAL DATE                                                             June 7, 2021

14 Deadline for joining additional parties                                December 10, 2019

15 Motion for class certification due and noted on the Court’s calendar   September 10, 2020
          for the fifth Friday thereafter
16
   Deadline for amending pleadings                                        October 10, 2020
17
     Reports from expert witnesses under FRCP 26(a)(2) due                December 9, 2020
18 All motions related to discovery must be noted on the motion
          calendar no later than the Friday before discovery closes
19        pursuant to LCR 7(d) or LCR 37(a)(2)
20 Settlement conference held no later than                               January 22, 2021

21 Discovery completed by                                                 February 7, 2021

22 All dispositive motions must be filed by and noted on the motion       March 9, 2021
           calendar no later than the fourth Friday thereafter (see LCR
23         7(d)(3))

24

     MINUTE ORDER SETTING TRIAL DATE & RELATED DATES - 1
              Case 2:19-cv-01504-RSL Document 17 Filed 11/12/19 Page 2 of 5




 1 All motions in limine must be filed by and noted on the motion             April 18, 2021
          calendar no earlier than the second Friday thereafter.
 2        Replies will be accepted.

 3 Agreed pretrial order due                                                  May 6, 2021

 4 Pretrial conference to be scheduled by the Court

 5 Trial briefs, proposed voir dire questions, proposed jury                  June 2, 2021
           instructions, and trial exhibits due
 6
     Length of Trial: 5 days                                                  Jury
 7

 8          These dates are set at the direction of the Court after reviewing the joint status report and

 9 discovery plan submitted by the parties. All other dates are specified in the Local Civil Rules. If

10 any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

11 holiday, the act or event shall be performed on the next business day. These are firm dates that

12 can be changed only by order of the Court, not by agreement of counsel or the parties. The

13 Court will alter these dates only upon good cause shown; failure to complete discovery within

14 the time allowed is not recognized as good cause.

15          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

16 notify Teri Roberts, the judicial assistant, at 206-370-8810 within 10 days of the date of this

17 Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a

18 waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

19 understood that the trial may have to await the completion of other cases.

20          The settlement conference conducted between the close of discovery and the filing of

21 dispositive motions requires a face-to-face meeting or a telephone conference between persons

22 with authority to settle the case. The settlement conference does not have to involve a third-

23 party neutral.

24

     MINUTE ORDER SETTING TRIAL DATE & RELATED DATES - 2
               Case 2:19-cv-01504-RSL Document 17 Filed 11/12/19 Page 3 of 5




 1

 2        ALTERATIONS TO ELECTRONIC FILING PROCEDURES AND LOCAL RULES

 3            Information and procedures for electronic filing can be found on the Western District of

 4 Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either electronically

 5 or in paper form. The following alterations to the Electronic Filing Procedures apply in all cases

 6 pending before Judge Lasnik:

 7          – Alteration to LCR 10(e)(9) - Effective July 1, 2014, the Western District of

 8 Washington will no longer accept courtesy copies in 3-ring binders. All courtesy copies

 9 must be 3-hole punched, tabbed, and bound by rubber bands or clips. If any courtesy

10
     copies are delivered to the intake desk or chambers in 3-ring binders, the binders will be
11
     returned immediately. This policy does NOT apply to the submission of trial exhibits.
12
            – Alteration to Section III, Paragraph M of Electronic Filing Procedures - Unless the
13
     proposed order is stipulated, agreed, or otherwise uncontested, the parties need not e-mail a copy
14
     of the order to the judge’s e-mail address.
15
            – Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as
16
     specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line
17
     numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the
18
     parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to
19
     the filing party, particularly if a party submits lengthy deposition testimony without highlighting
20
     or other required markings.
21
            – Alteration to LCR 7(d)(4) - Any motion in limine must be filed by the date set forth
22
     above and noted on the motion calendar no earlier than the second Friday thereafter. Any
23
     response is due on or before the Wednesday before the noting date. Parties may file and serve
24

     MINUTE ORDER SETTING TRIAL DATE & RELATED DATES - 3
              Case 2:19-cv-01504-RSL Document 17 Filed 11/12/19 Page 4 of 5




 1 reply memoranda, not to exceed nine pages in length, on or before the noting date.

 2                                          PRIVACY POLICY

 3          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

 4 following information from documents and exhibits before they are filed with the court:

 5          * Dates of Birth - redact to the year of birth

 6          * Names of Minor Children - redact to the initials

 7          * Social Security Numbers and Taxpayer Identification Numbers - redact in their entirety

 8          * Financial Accounting Information - redact to the last four digits

 9          * Passport Numbers and Driver License Numbers - redact in their entirety

10          All documents filed in the above-captioned matter must comply with Federal Rule of

11 Civil Procedure 5.2 and LCR 5.2.

12                                            COOPERATION

13          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

14 possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

15 format required by LCR 16.1, except as ordered below.

16                                           TRIAL EXHIBITS

17          The original and one copy of the trial exhibits are to be delivered to chambers five days

18 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

19 Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

20 plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall

21 be numbered consecutively beginning with 500. Duplicate documents shall not be listed twice:

22 once a party has identified an exhibit in the pretrial order, any party may use it. Each set of

23 exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.

24

     MINUTE ORDER SETTING TRIAL DATE & RELATED DATES - 4
             Case 2:19-cv-01504-RSL Document 17 Filed 11/12/19 Page 5 of 5




 1                                          SETTLEMENT

 2         Should this case settle, counsel shall notify the Deputy Clerk as soon as possible.

 3 Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk prompt notice of

 4 settlement may be subject to such discipline as the Court deems appropriate.

 5

 6         DATED: November 12, 2019.

 7

 8                                               /s/Kerry Simonds
                                                 Kerry Simonds, Deputy Clerk to
 9                                               Robert S. Lasnik, Judge
                                                 206-370-8519
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER SETTING TRIAL DATE & RELATED DATES - 5
